Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

1.         A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 12/14/2020 has been entered. 




Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
          The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.        Claims 1, 4, 6, 11-12 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
           Regarding claims 1 and 18, the original disclosure does not disclose the front portion of the housing 50 has “a case wall.” It is not clear what is considered to be the case wall. Does the front portion have a case having a case wall? If so, this has not been disclosed in the disclosure. Is the case wall a reference to the wall of “a gear box case” 40? If so, the claim should recite that the front portion of the housing includes “a gear box case” having a case wall.  


Specification
4.            The disclosure is objected to because of the following informalities: the “case wall” as recited in line 13 of claim 1 and in lines 11-12 of claim 18 is not described in the original disclosure.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
     5.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      Basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



6.       Claims 1, 4, 6 and 11-21, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Forsberg (2,657,719) in view of Moreno (2013/0081284), hereinafter Patent 9,156,182 is used as a reference and as Moreno. Regarding claim 1, Forsberg teaches a portable cutting machine (10; Figs. 1-4; col. 1, ln. 37-42), comprising: a housing (13, 34, 44, 46; Figs. 1-2 & 4); 
a motor (45; Figs. 1-3; col. 3, ln. 21-25) received in the housing (46) for driving a blade (26) to rotate around an axis of a blade shaft (29; col. 2, ln. 42-51), wherein the motor comprises an output shaft (50; Fig. 3; col. 3, ln. 49-54); 
a guard assembly (35, 39; Figs. 1-2 & 4) comprising an upper guard (35) fixedly connected to the housing (34; Figs. 1-2 & 4) for receiving the blade (26), and a lower guard (39) being rotatable around the axis of the blade shaft (29; Figs. 1-4) to expose the blade (26); 
a base (11; Figs. 1-4) connected to the upper guard (35), and having a blade through-hole (33; Figs. 1-2 & 4) for the blade to pass through; and 
a supporting member (12; Figs. 3-4) connected to the base (11); 


    PNG
    media_image1.png
    340
    413
    media_image1.png
    Greyscale

 the supporting member (12; Figs. 3-4) comprising a depth adjusting holder (18, Figs. 1 and 3-4; col. 4, ln. 51-67) providing a guide first slot (20; Figs. 1 & 3), wherein the upper guard (35) is disposed on the left outside of the front portion(13) of the housing (31, 114; Figs. 1-4A) and the first guide slot (20) of the depth adjusting holder (18) is disposed on the right outside of the front portion of the housing (31, 114; Figs. 1-4A).  However, Forsberg fails to teach that the base (11) is pivotable around a first axis which is parallel with the axis of the blade shaft to adjust cutting depth. Moreno (Figs. 1-6 and 21-22) teaches that the base (456) is pivotable around a first axis (defined thru the center line of cylindrical member 474) which is parallel with the axis of the blade shaft (260) to adjust cutting depth (col. 6, ln. 31-col. 7, ln. 22, and col. 12, ln. 62-col. 13, ln. 12; Figs. 1-2, 21-24).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Forsberg’s motor and saw arrangement with a depth adjustment mechanism, as taught by Moreno, in order to provide a circular saw with 
Regarding claims 4 and 15, the modified device of Forsberg teaches that the first guide slot (Moreno, 498; Fig. 21) is an arc-shaped (Moreno, Figs. 21-24), and the center of a circle corresponding to the arc where the first guide slot (Moreno, 498) is located on the first axis (Moreno, 482 or thru centerline of 476; Figs. 1-3 and 21-24). 
Regarding claims 6, 16 and 20, Forsberg teaches that the supporting member (12) is pivotally connected to the base (11) around a second axis (defined thru the centerline of arc formed by slot 23 as seen in Fig. 1) to adjust a cutting angle (col. 2, ln. 9-28), wherein the supporting member (12) is provided with a second guide slot (23) which is an arc-shaped guide slot (as seen in Figs. 1 & 3-4), and the center of a circle corresponding to the arc where the second guide slot (23) is located is on the second axis.
Regarding claims 11, 14 and 19, Forsberg teaches that the axis of the blade shaft (29) is perpendicular to the output shaft (50; Figs. 1-3).  
Regarding claims 12, 17 and 21, Forsberg teaches that the housing (13, 34, 44, 46; Figs. 1-2 & 4) comprises a rear portion (46) extending longitudinally, and a gripping portion (44) disposed between the front portion (13) and the rear portion (46; Figs. 1-3); and the motor (45; Figs. 1-3) is received in the rear portion (46, as seen in Figs. 1-3).  
Regarding claim 13, Forsberg teaches a portable cutting tool (10; Figs. 1-4), comprising: 

a motor (45; Fig. 3; col. 3, ln. 21-25) received in the housing (13, 34, 44, 46; Figs. 1-2 & 4) for driving a blade (26; Figs. 1-2) to rotate around an axis of a blade shaft (29; col. 2, ln. 42-51), wherein the motor comprises an output shaft (50; Fig. 3; col. 3, ln. 49-54); 
a guard assembly (35, 39; Figs. 1-2 & 4) comprising an upper guard (35) fixedly connected to the housing (34; Figs. 1-2 & 4) for receiving the blade (26), and a lower guard (39) being rotatable around the axis of the blade shaft (29; Figs. 1-4) to expose the blade (26); 
wherein the housing (13, 34, 44, 46; Figs. 1-2 & 4) comprising: a front portion (13; Figs. 1-4); the front portion (13; Figs. 1 and 3-4) extending along a longitudinal axis (defined along the centerline of the motor shaft 50 as seen in Fig. 3) which is perpendicular to the axis of the blade shaft (29);
and the supporting member (12; Figs. 3-4) comprises a depth adjusting holder (18, Figs. 1 and 3-4; col. 4, ln. 51-67) providing a guide first slot (20; Figs. 1 & 3), wherein the upper guard (35) is disposed on a first external surface (defined along the left side or outboard edge of 34 as seen in Figs. 1 & 4) of the front portion (13); and the first guide slot (20) of the depth adjusting holder (18) is disposed on a second external side surface (along the right side adjacent to 18, along the outside surface of bearing 27 as seen in Figs. 1-4) of the front portion (13; Figs. 1 and 3-4), wherein the second external side surface is opposite to the first external side surface (as seen in Figs. 1-4).

It would have been obvious to one having ordinary skill in the art at the time of invention to modify Forsberg’s motor and saw arrangement with a depth adjustment mechanism, as taught by Moreno, in order to provide a circular saw with a foot plate that is pivotally connected to the housing with a robust and compact hinge assembly and enhanced with vacuum suction source (Figs. 1-54).   
Regarding claim 18, Forsberg teaches a portable cutting tool (10; Figs. 1-4), comprising: 
a housing (13, 34, 44, 46; Figs. 1-2 & 4); 
a motor (45; Fig. 3; col. 3, ln. 21-25) received in the housing (13, 34, 44, 46; Figs. 1-2 & 4) for driving a blade (26; Figs. 1-2) to rotate around an axis of a blade shaft (29; col. 2, ln. 42-51), wherein the motor comprises an output shaft (50; Fig. 3; col. 3, ln. 49-54); 
a guard assembly (35, 39; Figs. 1-2 & 4) comprising an upper guard (35) fixedly connected to the housing (34; Figs. 1-2 & 4) for receiving the blade (26), and 
a base (11; Figs. 1-4) connected to the upper guard (35), and having a blade through-hole (33; Figs. 1-2 & 4) for the blade to pass through; and 
a supporting member (12; Figs. 3-4) connected to the base (11); 
wherein the housing (13, 34, 44, 46; Figs. 1 & 3-4) comprises a front portion (13; Figs. 1 and 3-4); the front portion (13) having a case wall (defined along the inboard surface of 18 or along an outboard surface of bearing 27 and outboard wall of 34 in the front portion, Figs.1-4 and as shown above in the Annotated Fig. 1) presenting an external surface (defined along the left side or outboard edge of 34 as seen in Figs. 1 & 4), with a first section (defined along the left side or outboard edge of 34 as seen in Figs. 1 & 4) of the external surface facing outwardly from the longitudinal axis in a first direction to define a left outside of the front portion (along the edge of 34; Figs. 1 & 4), and with a second section (defined along the right side adjacent to 18, along the outside surface of bearing 27 as seen in Figs. 1-4) of the external surface facing outwardly from the longitudinal axis in a second direction (right side) opposite the first direction to define a right outside (along the right side adjacent to 18, along the outside surface of bearing 27 as seen in Figs. 1-4) of the front portion (13; Figs. 1 and 3-4); 
and the supporting member (12; Figs. 3-4) comprising a depth adjusting holder (18, Figs. 1 and 3-4; col. 4, ln. 51-67) providing a guide first slot (20; Figs. 1 & 3), wherein the upper guard (35) is disposed on the left outside of the front portion(13) of the housing (31, 114; Figs. 1-4A) and the first guide slot (20) of the 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Forsberg’s motor and saw arrangement with a depth adjustment mechanism, as taught by Moreno, in order to provide a circular saw with a foot plate that is pivotally connected to the housing with a robust and compact hinge assembly and enhanced with vacuum suction source (Figs. 1-54).   

Response to Arguments
7.         Applicant’s argument that Forsberg does not explicitly teach “the depth adjusting holder and the upper guard disposed on opposite outsides/external side surfaces of the front portion of the housing” is not persuasive. As stated above and clearly shown in the annotated Fig. above, the upper guard 50 and the depth adjusting holder 18 are located on opposite external surface or sides of the front portion of the housing. Applicant further argues that the depth adjusting holder has another component 14 that is located on the same side of the upper housing 35 in Forsberg. However, the depth adjusting holder is not defined by the component 14. The depth adjusting holder is define by the component 18, which is located on a 

Conclusion
8.           The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Roise et al. (2011/0162218) and Lewin et al. (6,691,418) teach a portable cutting 
 machine including a depth adjusting holder.

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  June 2, 2021